Exhibit 10.2
 
 
EXHIBIT A


CERTIFICATE OF DESIGNATION
OF SERIES A PREFERRED STOCK


 
        Golden Key International, Inc. (the “Corporation”), a corporation
organized and existing under the laws of the State of Delaware, does hereby
certify:
 
        FIRST: Pursuant to authority conferred upon the Board of Directors by
its Certificate of Incorporation, and pursuant to the provisions of laws of
Delaware, the Board of Directors has adopted a resolution on December 8, 2009
which is set forth below, to issue the number of shares of the Series A
Preferred Stock pursuant to a resolution dated December 8, 2009, a copy of which
was filed with the State of Delaware.
 
        RESOLVED, that pursuant to the authority expressly granted to and vested
in the Board of Directors of the Corporation by the provisions of the
Certificate of Incorporation of the Corporation, as amended, out of the
authorized but unissued shares of Preferred Stock of the Corporation this Board
of Directors hereby creates a series of the Preferred Stock, par value $.0001
per share (the “Preferred Stock”), of the Corporation, and this Board of
Directors hereby fixes the powers, designations, preferences and relative,
participating, optional or other special rights of the shares of such series,
and the qualifications, limitations or restrictions thereof (in addition to the
powers, designations, preferences and relative, participating, optional or other
special rights, and the qualifications, limitations or restrictions thereof, set
forth in the Certificate of Incorporation of the Corporation which are
applicable to Preferred Stock of all series) as follows:
 
        1.       Designation. The designation of the series shall be “Series A
Preferred Stock” (the “Series A Preferred Stock”).
 
        2.       Number. The number of shares constituting the Series A
Preferred Stock shall be one million (1,000,000).
 
        3.       Voting Rights.
 

 
        a.      General Voting Rights. The one million (1,000,000) Series A
Preferred Stock shall have an aggregate voting power of 40% of the combined
voting power of the entire Company’s shares, Common Stock and Preferred Stock as
long as the Company is in existence. Each holder of the Series A Preferred Stock
shall have full voting rights and powers equal to the voting rights and powers
of the holders of Common Stock, and shall be entitled, notwithstanding any
provision hereof, to notice of any stockholders’ meeting in accordance with the
by-laws of the Corporation, and shall be entitled to vote, together with holders
of Common Stock, with respect to any question upon which holders of Common Stock
have the right to vote. The Series A Preferred Stock is not subject to any
reverse split applicable to the Common Stock of the Company and is not
convertible into any other securities.



 
 
1


--------------------------------------------------------------------------------



 
        b.      Consent Needed for Authorization. Without the vote or consent of
the holders of at least a majority of the shares of Series A Preferred Stock
then outstanding, the Corporation may not (i) authorize, create or issue, or
increase the authorized number of shares of, any class or series of capital
stock ranking prior to or on a parity with the Series A Preferred Stock, (ii)
authorize, create or issue any class or series of common stock of the
Corporation other than the Common Stock, (iii) authorize any reclassification of
the Series A Preferred Stock, (iv) authorize, create or issue any securities
convertible into or exercisable for capital stock prohibited by Section 3(b)(i)
or (ii), (v) amend this Certificate or (vi) enter into any merger or
reorganization, or disposal of assets involving 20% of the total capitalization
of the Corporation.



        4.       Liquidation.



 
        a.      Preference. Subject to the rights of the holders of any other
series of Preferred Stock ranking senior to or on a parity with the Series A
Preferred Stock with respect to liquidation and any other class or series of
capital stock of the Corporation ranking senior to or on a parity with the
Series A Preferred Stock with respect to liquidation, in the event of any
liquidation, dissolution or winding up of the affairs of the Corporation,
whether voluntary or involuntary, the holders of record of the issued and
outstanding shares of Series A Preferred Stock shall be entitled to receive, out
of the assets of the Corporation available for distribution to the holders of
shares of Series A Preferred Stock, prior and in preference to any distribution
of any of the assets of the Corporation to the holders of Common Stock and any
other series of Preferred Stock ranking junior to the Series A Preferred Stock
with respect to liquidation and any other class or series of capital stock of
the Corporation ranking junior to the Series A Preferred Stock with respect to
liquidation, an amount in cash per share equal to $1.00, plus an amount equal to
all dividends accrued and unpaid on each such share (whether or not declared) up
to the date fixed for distribution. If, upon such liquidation, dissolution or
winding up of the affairs of the Corporation, the assets of the Corporation
distributable among the holders of Series A Preferred Stock and any other series
of Preferred Stock ranking on a parity therewith in respect thereto or any class
or series of capital stock of the Corporation ranking on a parity therewith in
respect thereto shall be insufficient to permit the payment in full to all such
holders of shares of the preferential amounts payable to them, then the entire
assets of the Corporation available for distribution to such holders of shares
shall be distributed ratably among such holders in proportion to the respective
amounts that would be payable per share if such assets were sufficient to permit
payment in full. After payment of the full amount to which they are entitled
upon liquidation pursuant to this Section 4(a), the holders of shares of Series
A Preferred Stock will not be entitled to any further participation in any
distribution of assets by the Corporation. Neither a consolidation or merger of
the Corporation with another corporation or other entity nor a sale, transfer,
lease or exchange of all or part of the Corporation’s assets will be considered
a liquidation, dissolution or winding up of the affairs of the Corporation for
purposes of this Section 4(a).

 

 
        b.      Adjustments. The liquidation preference provided for herein with
respect to the Series A Preferred Stock shall be equitably adjusted to reflect
any stock dividend, stock distribution, stock split or reverse stock split,
combination of shares, subdivision of shares or reclassification of shares with
respect to the Series A Preferred Stock.



 
2


--------------------------------------------------------------------------------


        5.       Dividends. The holders of the Series A Preferred Stock shall
not be entitled to receive dividends per share of Series A Preferred Stock.
 
         6.      Redemption. The Corporation shall have no rights to redeem
Series A Preferred Stock.
 
        SECOND: That said determination of the powers, designation, preferences
and the relative, participating, optional or other rights, and the
qualifications, limitations or restrictions thereof, relating to said series of
Preferred Stock, was duly made by the Board of Directors of the Company pursuant
to the provisions of the Certificate of Incorporation of the Company, as
amended, and in accordance with the provisions of the laws of Delaware.
 
 
 
 

             
 
By:
/s/ Robert Blair       Robert Blair, Director                  

 
 
 
 
 
 
 
3
 
 

--------------------------------------------------------------------------------

